UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2144



JOSEPH R. JOHNSON,

                                            Plaintiff - Appellant,

          versus


CIRCUIT CITY STORES, INCORPORATED; FIRST NORTH
AMERICAN NATIONAL BANK,

                                           Defendants - Appellees.




                            No. 00-2145



JOSEPH R. JOHNSON,

                                            Plaintiff - Appellant,

          versus


CIRCUIT CITY STORES; CIRCUIT CITY STORES,
INCORPORATED; FIRST NORTH AMERICAN NATIONAL
BANK,

                                           Defendants - Appellees.
                            No. 00-2146



JOSEPH R. JOHNSON,

                                              Plaintiff - Appellant,

          versus


CIRCUIT CITY STORES, INCORPORATED; FIRST NORTH
AMERICAN NATIONAL BANK,

                                             Defendants - Appellees.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-98-1407-A, CA-99-695-A, CA-99-696-A)


Submitted:   January 18, 2001             Decided:   January 23, 2001


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph R. Johnson, Appellant Pro Se. Earle Duncan Getchell, Jr.,
MCGUIRE, WOODS, BATTLE & BOOTHE, L.L.P., Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     Joseph R. Johnson appeals the district court’s orders denying

his Fed. R. Civ. P. 60 motions and his motion to vacate the judg-

ment and remand for lack of subject matter jurisdiction.     We have

reviewed the record and the district court’s opinions and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.   Johnson v. Circuit City Stores, Inc., Nos. CA-98-

1407-A; CA-99-695-A; CA-99-696-A (E.D. Va. filed Aug. 1, 2000,

entered Aug. 7, 2000; filed Aug. 3, 2000, entered Aug. 7, 2000;

filed Aug. 15, 2000, entered      Aug. 19, 2000).   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                            AFFIRMED




                                  3